DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev et al. (US 2015/0139485)(Hereafter Bourdev) in view of O’Reilly et al. (US 2014/0067679) (hereafter O’Reilley) and further in view of Yang et al. (US 10,198,671) (hereafter Yang).
 	Regarding claim 1, Bourdev discloses a method for classifying an input image, the method comprising: extracting, by a device comprising a memory storing instructions and a processor in communication with the memory, a global feature of the input image (see, Fig. 3 body feature detection from image 310, is interpreted as global features, see, paragraph [0047], deep presentation data of the whole person region, see, Fig. 3, holistic deep representation, 350, [0047] The deep representation data for the whole-person regions is illustrated as the deep representation 350 in FIG. 3.  The process 300 can further incorporate the deep representation data 350 for the whole-person region into the concatenated feature data set); extracting, by the device, a local feature of the local critical area of the input image (see, fig. 3, the part patches, 320B, 320I and 320J, paragraph [0030], FIG. 3, part patch 320A corresponds to a body feature of a front upper body from a front right viewpoint.  Part patch 320B corresponds to a body feature of a face and a neck from a front right viewpoint, CNN, 330A, 330B and 330I, [0032] The deep learning networks 330A-330J can be, for example, artificial neural networks that have more than one hidden layer of artificial neurons, e.g., convolutional neural networks ("CNNs").  The neural networks are trained using patches associated with different body features.  Multiple sets of feature data 340A-340J are generated by the deep learning networks 330A-330J); and classifying, by the device, the input image to obtain a classification result based on the global feature of the input image, the local feature of the local critical area of the input image (see, Fig. 3, classifier, 360-360X, paragraph [0033] The process 300 feeds the set of concatenated feature data 345 into a classification engine for predicting a human attribute.  The process 300 can provide multiple classification engines 360A-360X (also referred to as "classifiers") for predicting different human attributes.  As shown in 
Bordev further discloses a computer device for classifying an input image, comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the instructions are executed by the processor, the instructions are configured to cause the computer device to perform method and A non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform: as per claims 8 and 15 (see, paragraph [0071]).
	Bordev does not explicitly disclose (i) determining, by the device, a local critical area of the input image based on the input image and the global feature of the input image; (ii) obtaining, by the device, a correlation feature of the input image based on the global feature of the input image and the local feature of the local critical area of the input image; and classification based on the correlation features. 
	Regarding item (i) above, however, in same field of endeavor, O’Reilly teaches as shown in Fig. 3, the global feature extraction, 303 and from the global feature extraction, the multi view face and human body detection, 304 and local facial features extractions, 308. Here, the local facial features are extracted from the global features extraction which is implicitly determined from the input image, 300 and therefore, claim limitation is met. [0091] Step 308: Local Facial Feature Extraction: wherein the process detects, locates and extracts nose, eyes, mouth, chin and ear feature points.  Local facial features may be extracted using a system comprised of a combination of optimized rectangular filters, for example, discretely or in conjunction with a classifier, such as an Adaboost classifier.  Where a classifier is employed, the system is trained on a set of positive and negative images. 

	Regarding item (ii) above, in same field of endeavor, Yang teaches in Fig. 14, the regions features and global features and fusion operator (here interpreted as correlation) and LSTM which is interpreted as classifying based on correlation information. See, (col. 9 lines 64-67, col. 10 lines 1-14), the first variant shown in FIG. 14 directly combines the region feature and global feature before feeding into the LSTM.  The second variant shown in FIG. 15 uses an extra LSTM to generate a recurrent representation of the global feature, then combines it with the local feature.  These two types are named as early-fusion and late-fusion respectively.  The global feature representation is combined with the regional feature representation via a fusion operator for the both variants.  The fusion operator can be concatenation, summation, and multiplication.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Yang with Bourdev and O’Reilly, as a whole, to classify the images based on the global and local features correlation information, local and global features, the motivation is to provide the region descriptions. 	
	
4.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev, O’Reilly and Yang and further in view of Wilf et al. (US 2015/0242707) (hereafter Wilf).
Regarding claims 7 and 14, the combined teachings do not explicitly disclose the method, further comprising: searching, by the device, for to-be-recommended information to a user based on the classification result; and sending, by the device, the to-be-recommended information to the user. However, in same field of endeavor, Wilf, Fig. 1, the classifiers, 160 is taught and recommendation engine, 180 provides the customer output, 102. [0115] Using said face part or . 

Allowable Subject Matter
5.	Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/14/2021